Citation Nr: 0628235	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-40 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for a low 
back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to May 1979 
and from June 1979 to December 1992.  This case comes before 
the Board of Veterans' Appeals (Board) on appeal from an 
October 2003 rating decision of the Muskogee, Oklahoma, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The veteran's appeal was previously before the Board in 
January 2006, at which time the Board remanded the case as 
the veteran had requested a hearing.

In May 2006, the veteran attended a hearing before the 
undersigned Acting Veterans Law Judge at the Muskogee RO.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

The veteran's low back disability is manifested by limitation 
of motion that does not more nearly approximate moderate than 
slight; thoracolumbar spine flexion is greater than 60 
degrees and the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees; neither muscle spasm nor 
guarding sufficient to result in an abnormal gait or abnormal 
spinal contour is present.  


CONCLUSION OF LAW

The criteria for a low back disability rating higher than 10 
percent have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5237 (2005); 38 
C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (as effective 
prior to September 2003).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA by letter 
mailed in September 2003, prior to its initial adjudication 
of the claims.  Although the originating agency did not 
specifically request the appellant to submit all pertinent 
evidence in his possession, it did inform him of the evidence 
that would be pertinent and requested him to submit such 
evidence or provide VA with the information and authorization 
necessary for VA to obtain the evidence on the veteran's 
behalf.  Therefore, the Board believes that the veteran was 
on notice of the fact that he should submit any pertinent 
evidence in his possession.  In addition, he was provided 
appropriate notice concerning the effective-date and 
disability-evaluation elements of his claim in May 2006.  

The record also reflects that the veteran has been afforded 
an appropriate VA contract examination and the originating 
agency has obtained the veteran's service medical records and 
post-service treatment records.  Although the veteran 
testified at his hearing he was unhappy with his VA contract 
examination, the Board finds that the evidence currently of 
record is sufficient to decide the claim and remanding the 
case for another examination would serve no useful purpose.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim.  The Board is also unaware of any such available 
evidence.  Therefore, the Board is also satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.


Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2005).  

38 C.F.R. § 4.14 does not preclude the assignment of separate 
evaluations for separate and distinct symptomatology where 
none of the symptomatology justifying an evaluation under one 
diagnostic code is duplicative of or overlapping with the 
symptomatology justifying an evaluation under another 
diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

The Board notes that the veteran's claim for an increased 
rating was received in August 2003.  The criteria for 
evaluating disabilities of the spine were revised effective 
September 26, 2003 while the criteria for evaluating 
intervertebral disc syndrome were revised effective September 
23, 2002.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes. 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion.  With muscle spasm on extreme forward 
bending, and loss of lateral spine motion, unilateral, in a 
standing position, a 20 percent evaluation is warranted.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2005) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Under the criteria effective September 26, 2003, lumbosacral 
strain is to be evaluated under the general rating formula 
for rating diseases and injuries of the spine (outlined 
below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2005).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2005).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (2005).


Analysis

As a preliminary matter, the Board notes that the veteran has 
not alleged and the record does not show that he has 
experienced any incapacitating episodes.  Although the 
veteran testified that he has been prescribed bedrest by his 
private physicians, he did not testify that these instances 
of bedrest occurred within the past twelve months as required 
by Diagnostic Codes 5293 and 5243.  In addition, the record 
does not contain evidence that he has intervertebral disc 
syndrome, on the contrary, his VA contract examiner 
explicitly found that there were no signs of intervertebral 
syndrome present.  Therefore, he is not entitled to an 
increased rating under Diagnostic Code 5293 (2003) or 5243 
(2005).

The veteran contends that an increased rating is warranted 
for his low back disability as he experiences pain and muscle 
spasms.  The medical evidence of record shows that he has 
undergone treatment for his low back with several private 
physicians beginning in September 2002.  An MRI in May 2003 
showed that the veteran had degenerative changes at the L5-S1 
with facet joint hypertrophy and mild posterior lateral 
osteophytes.  These findings were confirmed by June 2003 X-
rays showing degenerative changes and a bulging disc at L5-
S1.  The veteran also underwent physical therapy and received 
several steroid injections to help relieve his pain.  In 
addition, private treatment records from June 2003 to August 
2003 show that he had decreased range of motion of the lumbar 
spine, no muscle spasms upon testing, and no significant 
radicular symptoms.  September 2004 records from the 
veteran's physical therapist indicate that flexion and 
extension of the lumbar spine were 100 percent.

In response to his claim for an increased rating, the veteran 
was afforded a VA contract examination in September 2003.  
The veteran reported symptoms of constant pain, muscle 
spasms, and difficulty sleeping.  He stated that he has lost 
one week of work due to his back condition.  The examiner 
noted that the veteran's posture and gait were normal.  Upon 
physical examination, the lumbar spine revealed no complaints 
of radiating pain on movement and no muscle spasm during 
testing.  Range of motion of the spine was measured with 
flexion to 90 degrees with pain at 70 degrees and extension 
to 25 degrees.  Right lateral flexion was measured to 25 
degrees, left lateral flexion to 20 degrees, with right 
rotation to 30 degrees and left rotation to 25 degrees.  
Range of motion of the spine was additionally limited by pain 
and the examiner found that pain had a major functional  
impact, although he also found that the veteran was not 
limited by fatigue, weakness, lack of endurance, or 
incoordination.  There were no signs of intervertebral 
syndrome present.  

In the Board's opinion, the findings of VA examination and 
private medical records establish that the low back 
disability is productive of limitation of motion that more 
nearly approximates slight rather than moderate.  Therefore, 
for the period of this claim prior to September 26, 2003, the 
disability warrants a 10 percent evaluation under Diagnostic 
Code 5292.  

With respect to whether a rating in excess of 10 percent is 
warranted under the former or current criteria, the Board 
notes that although the veteran has been found to have 
degenerative disc disease, there is no objective evidence of 
intervertebral disc syndrome or any neurological impairment 
due to the disability.  In addition, it is clear from the 
medical evidence that forward flexion of the veteran's 
thoracolumbar spine is not between 60 degrees and 30 degrees, 
nor is the combines range of motion of the thoracolumbar 
spine limited to 120 degrees or less.  Moreover, the medical 
evidence does not establish that he has more than moderate 
limitation of motion of the lumbar spine, even when all 
pertinent disability factors are considered.  In addition, 
although the veteran has testified that he experiences muscle 
spasms, the medical evidence of record does not show the 
presence of muscle spasm on extreme forward bending or loss 
of lateral spine motion, unilateral, in a standing position.  
Therefore, the disability does not warrant a 20 percent 
evaluation under the former or current criteria for 
evaluating lumbosacral strain.  

The Board has considered whether there is any other schedular 
basis for granting an evaluation in excess of 10 percent, but 
has found none.  The Board has also considered the doctrine 
of reasonable doubt but has determined that it is not 
applicable to the claim for an evaluation in excess of 10 
percent because the preponderance of the evidence is against 
the claim.

Finally, the Board has considered whether this case should be 
forwarded to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The record reflects that the veteran has not 
required frequent hospitalization for this disability and 
that the manifestations of the disability are those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
disability would be in excess of that contemplated by a 10 
percent evaluation.  Therefore, the Board has determined that 
referral of this case for extra-schedular consideration is 
not in order.


ORDER

Entitlement to a rating in excess of 10 percent for a low 
back disability is denied.


____________________________________________
C. TRUEBA
Acting Veterans Law Judge Board of Veterans' Appeals




 Department of Veterans Affairs


